Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harriet Kahn appeals the district court’s order dismissing her civil action without prejudice for failure to comply with a court order. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Kahn’s informal brief does not challenge the basis for the district court’s disposition, Kahn has forfeited appellate review of the court’s order. Accordingly, we affirm the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the *195materials before this court-and argument would not aid the decisional process.

AFFIRMED.